In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Kings County (Danoff, J.), dated July 26, 2006, which, after a hearing pursuant to Family Court Act § 1027, inter alia, paroled the subject child to the mother, with conditions, under the petitioner’s supervision. By decision and order on motion of this Court dated August 3, 2006, enforcement of the order was stayed pending hearing and determination of the appeal.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from has been superseded by a subsequent *649order of the Family Court dated January 5, 2007, which granted the relief requested by the petitioner (see Matter of Jazmone S., 307 AD2d 320 [2003]). Thus, this appeal has been rendered academic. Miller, J.E, Spolzino, Ritter and Dillon, JJ., concur.